Affirmed as Modified; Opinion Filed October 28, 2013.




                                                      S
                                                      In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas

                                                  No. 05-12-01119-CR
                                                  No. 05-12-01120-CR

                                   ROBERT DESHON THOMAS, Appellant
                                                 V.
                                     THE STATE OF TEXAS, Appellee

                            On Appeal from the 292nd Judicial District Court
                                         Dallas County, Texas
                          Trial Court Cause Nos. F09-61035-V and F09-61036-V

                                                   OPINION
                                  Before Justices FitzGerald, Francis, and Myers
                                            Opinion by Justice Myers
          Appellant was convicted of possession with the intent to deliver the controlled substances

of cocaine 1 and phencyclidine (PCP), 2 in amounts over four grams or more but less than 200

grams, and was sentenced to concurrent terms of forty years in prison for each offense. In four

issues, he argues the evidence is insufficient to support the convictions and that the trial court’s

orders for appellant to pay $290 in court costs in 05–12–01119–CR, and $310 in cause 05–12–

01120–CR, are likewise not supported by sufficient evidence.                 We affirm the trial court’s

judgments.




   1
       Cause number 05–12–01119-CR. Trial court cause number F09-61035-V.
   2
       Cause number 05–12–01120-CR. Trial court cause number F09-61036-V.
                                         DISCUSSION

                                   Sufficiency of the Evidence

       In his first and second issues, appellant argues the evidence is insufficient to support the

convictions for possession with the intent to deliver cocaine (issue one) and PCP (issue two).

       In reviewing a challenge to the sufficiency of the evidence, we examine all of the

evidence in the light most favorable to the verdict and determine whether a rational trier of fact

could have found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979); Lucio v. State, 351 S.W.3d 878, 894–95 (Tex. Crim. App.

2011); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). We must

defer to the jury’s credibility and weight determinations because the jury is the sole judge of the

witnesses’ credibility and the weight to be given their testimony. See Jackson, 443 U.S. at 326.

       Appellant was charged with possessing with the intent to deliver cocaine and PCP. In

order to convict appellant of these offenses, the State was required to prove beyond a reasonable

doubt he exercised actual care, custody, control, or management over the contraband and knew

the material possessed was contraband. See Blackman v. State, 350 S.W.3d 588, 594 (Tex. Crim.

App. 2011). The State may prove this by linking appellant to the crime. See id. These links

may include, but are not limited to, (1) the defendant’s presence when a search is conducted; (2)

whether the contraband was in plain view; (3) the defendant’s proximity to and the accessibility

of the narcotic; (4) whether the defendant was under the influence of narcotics when arrested; (5)

whether the defendant possessed other contraband or narcotics when arrested; (6) whether the

defendant made incriminating statements when arrested; (7) whether the defendant attempted to

flee; (8) whether the defendant made furtive gestures; (9) whether there was an odor of

contraband; (10) whether other contraband or drug paraphernalia were present; (11) whether the

defendant owned or had the right to possess the place where the drugs were found; (12) whether

                                               –2–
the place where the drugs were found was enclosed; (13) whether the defendant was found with a

large amount of cash; and (14) whether the conduct of the defendant indicated a consciousness of

guilt. Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006). Links between

appellant and the drugs may be established by either direct or circumstantial evidence. See

Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App. 2005). No set formula of facts exists

to dictate a finding of links sufficient to support an inference of knowing possession. See Taylor

v. State, 106 S.W.3d 827, 830 (Tex. App.––Dallas 2003, no pet.). It is the logical force of the

evidence, and not the number of links, that supports a fact finder’s verdict. See Evans, 202
S.W.3d 158 at 166.

              The jury was also instructed on the law of parties:

                     All persons are parties to an offense who are guilty of acting together in
              the commission of the offense. A person is criminally responsible as a party to an
              offense if the offense is committed by his own conduct, by the conduct of another
              for which he is criminally responsible, or both. 3

                      A person is criminally responsible for an offense committed by the
              conduct of another if, acting with intent to promote or assist the commission of
              the offense, he solicits, encourages, directs, aids, or attempts to aid the other
              person to commit the offense. 4 Mere presence alone will not constitute one a
              party to an offense.

              In determining whether one has acted as a party in the commission of a criminal offense,

“the court may look to events before, during and after the commission of the offense.” Beardsley

v. State, 738 S.W.2d 681, 684 (Tex. Crim. App. 1987). “Participation in an enterprise may be

inferred from the circumstances and need not be shown by direct evidence.” Id. The mere

presence of the defendant at the scene is not sufficient to support a conviction; however, it may

suffice to show defendant was a participant when combined with other facts. See id. at 685.



3
    See TEX. PENAL CODE ANN. § 7.01(a).

4
    Id. § 7.02(a)(2).



                                                      –3–
       According to the record, the Dallas Police received an anonymous tip in October of 2009

that drugs were being sold from a house located at 2554 Stovall Drive in Dallas County, Texas.

Following a series of “controlled buys” of narcotics at that location by a confidential informant, a

search warrant was obtained. The search warrant affidavit described an individual identified as

“suspect #1” from whom the informant had purchased drugs, and referred to “other persons

whose names, ages, and identities are unknown to the affiant.” Dallas narcotics detective James

Lewis, who led the investigation, testified that appellant did not match the descriptions of any

individuals listed in the search warrant affidavit, but appellant’s co-defendant, Tynava McHenry,

did match the description of one of the individuals listed in the affidavit. The search warrant was

executed at 5:45 p.m. on November 5, 2009.

       Lewis testified that the Stovall house had bars bolted on the windows and doors, and

inside the sparsely furnished house was an attached-to-a-monitor surveillance camera aimed at

the front porch. A “Jamaican block”––a wooden board wedged between boards on the floor and

the door to prevent the entrance of police and potential robbers––secured the back door of the

house. There were dogs kept in the house: the floor of one of the bedrooms was covered with

newspapers that were soaked with urine and animal feces, and the air was thick with the smell of

ammonia. The windows of the house were covered with curtains in such a way as to conceal the

activity inside the house. Mario Castanon, a Dallas Police Department narcotics officer, testified

that, given the amount of drugs found and other aspects of the house, including the “Jamaican

block,” the Stovall house was a “classic neighborhood drug house.”

       As the police officers drove up to the Stovall house on November 5, 2009, one of the

officers said, “There’s two walking out the front door now.” Lewis turned around and saw

appellant and McHenry walking from the house’s front porch through the yard. Officers made




                                                –4–
the two get down on the ground and Officer Dennis Malone placed both appellant and McHenry

in custody. A “wad” of cash totaling approximately $300 was found in appellant’s pocket.

          After they entered the house and determined no one was present, police officers found a

number of items that they photographed and confiscated. The officers saw a large block of crack

cocaine, and a loaded 9 millimeter semi-automatic pistol (with twelve rounds in the magazine),

in plain view on a small coffee table in the living room. Another 9 millimeter semi-automatic

pistol (with six rounds in the magazine) was found on the couch. Officers found a Texas

identification card for McHenry underneath the gun on the coffee table. Other items seized by

the officers included two cell phones, prescription drugs, some green tinted “baggies” containing

marijuana, vials of PCP, some scales, a number of small “cigarillos,” and $1,080 in cash. 5 Lewis

testified that the denominations of money found at the house were consistent, based on his

training and experience, “with street denominations used in drug sales.” Police were able to link

one of the cell phones to McHenry; neither cell phone was linked to appellant. Lewis also

testified that the “cigarillos” found in the house, which could be “dipped and smoked,” were

often found in locations that sold PCP. No property belonging to appellant was found near the

firearms.

          In the house’s breakfast nook, officers found a $47 bill for auto insurance delivered to the

Stovall house address––with the effective dates of April 10, 2009 to December 12, 2009. The

insurance bill, which was the only piece of mail seized from the house, was addressed to

appellant at the Stovall address. No mail was found in McHenry’s name. On the couch in the

bedroom, detectives found “[a] pair of pants with a belt on it.” Inside one of the front pockets



5
  Lauren Woolridge, a chemist with the Southwestern Institute of Forensic Sciences, tested the cocaine and found it had an aggregate weight,
including adulterants or dilutants, of 49 grams––the actual cocaine weighing 13 grams. Additionally, the phencyclidine, or PCP, had an
aggregate weight, including adulterants or dilutants, of 12.2 grams, with PCP itself weighing 6.8 grams.




                                                                   –5–
was a wallet with a Texas identification card in appellant’s name, and the other front pocket

contained a bundle of money totaling $1,092.

       The evidence, therefore, shows the following links between appellant and the drugs:

Appellant was located just outside the front door of the Stovall house with co-defendant

McHenry when the search warrant was executed. Appellant had approximately $300 in cash on

his person when he was arrested. The drugs found in the house were in plain view. Appellant

received mail––an automobile insurance bill––at the address. A Texas identification card in

appellant’s name was found in his pants in a bedroom, together with $1,092 in cash.

Furthermore, according to witness testimony, that bedroom was the only habitable location in the

house. The jury could have reasonably inferred that the pants found in the bedroom belonged to

appellant because his identification was the only identification found in the pants pockets, along

with the $1,092 in cash.

       Appellant offers several arguments in response. He argues there is no evidence showing

how long the insurance bill had been at the Stovall house or when it was mailed to the house, and

that there is no evidence to show the pants or the wallet actually belonged to him. Appellant

cites testimony from his aunt, Angelina Hickman, and his sister, Jahanara Jones, that he left

Dallas for South Carolina in September of 2009, returning on November 2, 2009, three days

before his arrest. Appellant points out that the police received the anonymous complaint about

drug dealing in the Stovall house in October of 2009, while, according to the two defense

witnesses, he was living in South Carolina.

       These arguments concern the weight and credibility of the evidence––determinations that

were within the sole authority of the trier of fact. It was the jury’s role, as the finder of fact, to

resolve the conflicts in the evidence, and it was free to accept or reject any and all of the

evidence presented by either side. See TEX. CODE CRIM. PROC. ANN. art. 38.04; Wesbrook v.

                                                 –6–
State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). Based on the evidence presented, we

conclude a rational jury could find beyond a reasonable doubt that appellant exercised actual

custody and control over the cocaine and the PCP, knowing it was contraband, or that he acted

with the intent to promote or assist McHenry’s commission of the offense. Accordingly, the

evidence is sufficient to show appellant possessed the cocaine and the PCP either as a principal

or a party. We overrule appellant’s first and second issues.

                                            Court Costs

       In his third and fourth issues, appellant argues the evidence is insufficient to support the

trial court’s orders for him to pay $290 in court costs in 05-12-01119-CR, and $310 in court

costs in cause 05-12-01120-CR. He requests we reform the judgments to delete the requirements

that he pay those court costs because the clerk’s records do not contain a bill of costs.

       The Texas Code of Criminal Procedure provides in part that if a criminal action is

appealed, “an officer of the court shall certify and sign a bill of costs stating the costs that have

accrued and send the bill of costs to the court to which the action or proceeding is transferred or

appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006. The code of criminal procedure further

provides that “[a] cost is not payable by the person charged with the cost until a written bill is

produced or is ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.” Id. art. 103.001.

       The clerk’s records in these cases did not contain copies of the cost bills or any other

documents with an itemized list of costs assessed in each case. Given that appellant raised issues

concerning the costs assessed against him, we ordered the Dallas County District Clerk to

prepare and file supplemental clerk’s records containing detailed itemizations of the costs

assessed in each case, including specific court costs, fees, and court-appointed attorney’s fees,

and that the supplemental record should include documents explaining any and all abbreviations

                                                –7–
used to designate a particular fee, cost, or court-appointed attorney’s fee. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant item

has been omitted). The District Clerk has complied with our order by filing signed and certified

supplemental clerk’s records containing itemizations of the costs assessed in each case, and an

explanation of the abbreviations used in the itemizations. Because the records now contain cost

bills that support the costs assessed in the judgments, appellant’s argument that the evidence is

insufficient to support the imposition of costs because the clerk’s records did not contain cost

bills is, therefore, moot. See Coronel v. State, No. 05–12–00493–CR, 2013 WL 3874446, at *4

(Tex. App.––Dallas July 29, 2013, no pet.) (citing Franklin v. State, 402 S.W.3d 894, 894 (Tex.

App.––Dallas 2013, no pet.)); see also Barrera v. State, No. 05–12–00715–CR, 2013 WL
5314715, at *4 (Tex. App.––Dallas Sept. 20, 2013, no pet. h.) (mem. op., not designated for

publication); Juarez v. State, No. 05–12–00125–CR, 2013 WL 3957008, at *9 (Tex. App.––

Dallas July 31, 2013, no pet.) (not designated for publication).

       In response to the supplemental clerk’s records, appellant filed objections in which he

argues the cost bill filed in each of the supplemental records is not a “proper bill of costs.” He

contends the cost bills are not proper bills of costs because they are “unsigned, unsworn

computer printouts” that were not “signed by the officer who charged the cost nor by the officer

who is entitled to receive payment for the cost.” As we stated earlier, the code of criminal

procedure requires that a bill of cost be certified and signed “by the officer who charged the costs

or the officer who is entitled to receive payment for the cost,” “stating the costs that have

accrued” if the cause is appealed. See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006.

       In this case, the District Clerk has provided cost bills that itemize the costs that have

accrued thus far in both cases, and they are certified and signed by the District Clerk. This

satisfies the mandate of the code of criminal procedure. See Coronel, 2013 WL 3874446, at *4

                                                –8–
(rejecting argument that bill of costs in supplemental clerk’s record was not a “proper bill of

costs” because it was an “unsigned, unsworn computer printout”); see also Juarez, 2013 WL
3957008, at *10 (same). Appellant also contends there is no indication the bills of costs were

filed in the trial court or brought to the court’s attention before the costs were entered in the

judgments. We rejected this argument in Coronel, where we stated that “nothing in the code of

criminal procedure or the statutes addressing the assessment of costs against defendants requires

that a bill of costs be presented to the trial court at any time before judgment.” Coronel, 2013
WL 3874446, at *5; see also Juarez, 2013 WL 3957008.                                               We therefore deny appellant’s

objections, and overrule his third and fourth issues. 6

                                                     Modification of Judgments

           The indictments in 05–12–01119–CR and 05–12–01120–CR each contain a single

enhancement paragraph, which reads as follows:

                  And it is further presented to said Court that prior to the commission of the
           offense or offenses set out above, the defendant was finally convicted of the
           felony offense of POSSESSION OF A CONTROLLED SUBSTANCE, in the
           CRIMINAL DISTRICT COURT NO. 1 of DALLAS County, Texas, in Cause
           Number F90-32380, on the 8th day of August, 1990.

In addition, the trial court’s judgments in the above cases state, next to the part of the judgment

entitled “Plea to 1st Enhancement Paragraph” and “Findings on 1st Enhancement Paragraph,”

“N/A.” The record, however, shows that in each case appellant entered a plea of true to the

enhancement paragraph and that the trial court accepted appellant’s pleas of true, then later

found the enhancement paragraph in each case to be true.

           This Court has the power to modify incorrect judgments to make the record speak the

truth when we have the necessary information to do so. See TEX. R. APP. P. 43.2(b); Bigley v.


     6
       In his original brief and his objections, appellant does not challenge the propriety or legality of the specific costs assessed; therefore, we
do not address those matters.



                                                                       –9–
State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.––Dallas 1991, pet. ref’d).      Our authority to modify incorrect judgments is not

dependent upon the request of any party, nor does it turn on the question of whether a party has

or has not objected in the trial court. Asberry, 813 S.W.2d at 529–30. We thus modify, on our

own motion, the judgments in 05–12–01119–CR and 05–12–01120–CR to read as follows:

“Plea to 1st Enhancement Paragraph: True” and “Findings on 1st Enhancement Paragraph:

True.”

         As modified, we affirm the trial court’s judgments.



                                                      /s/ Lana Myers
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
121119F.U05




                                               –10–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT DESHON THOMAS, Appellant                    On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01120-CR        V.                       Trial Court Cause No. F09-61036-V.
                                                   Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Francis participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       “Plea to 1st Enhancement Paragraph: True” and “Findings on 1st Enhancement
       Paragraph: True.”

As MODIFIED, the judgment is AFFIRMED.               We direct the trial court to enter a new
judgment that reflects this modification.

Judgment entered this 28th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                            –11–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT DESHON THOMAS, Appellant                    On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-12-01119-CR        V.                       Trial Court Cause No. F09-61035-V.
                                                   Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Francis participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       “Plea to 1st Enhancement Paragraph: True” and “Findings on 1st Enhancement
       Paragraph: True.”

As MODIFIED, the judgment is AFFIRMED.               We direct the trial court to enter a new
judgment that reflects this modification.

Judgment entered this 18th day of October, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                            –12–